Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An information handling system comprising: one or more processors; and a non-transitory memory coupled to the one or more processors; wherein the information handling system is configured to: [Additional elements that do not amount to more than the judicial exception, i.e., memory and processor.]
	receive, from a client information handling system, information indicative of an error; [Abstract idea of collecting data. Mental Process. A human-mind can receive information indicative of an error. Here, data is merely passed through an information handling system.]
	perform natural language processing of a text associated with the error to determine a set of error tokens; [Abstract idea of analyzing data. Mental Process. A human-mind can process text to determine error tokens. Here, data is merely being processed by a natural language processing module, i.e., analysis using a computer.]
	perform natural language processing of a plurality of items of troubleshooting content to determine, for each item of troubleshooting content, a respective set of troubleshooting tokens;  Mental Process. A human-mind can process content to determine troubleshooting tokens. Here, data is merely being processed by a natural language processing module, i.e., analysis using a computer.]
	for each respective set of troubleshooting tokens, determine a similarity score for the corresponding item of troubleshooting content relative to the set of error tokens; [Abstract idea of analyzing data. Mental Process. A human-mind can determine a similarity score for an item. Here, data is merely being processed by a processor, i.e., analysis using a computer.]
	receive user feedback for a selected one of the items of troubleshooting content; and [Abstract idea of collecting data. Mental Process. A human-mind can receive user feedback. Here, data is merely being inputted by a user.]
	adjust the similarity score for the selected one based on the received user feedback. [Abstract idea of manipulating data. Mental Process. A human-mind can adjust a similarity score based on user feedback. Here, data is merely being manipulated by a processor, i.e., analysis using a computer.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be applied to a manual paper implemented troubleshooting system. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.

	Claim 2 recites the following:
	The information handling system of claim 1, wherein the information indicative of the error further includes a model number and/or a service tag of the client information handling system. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 3 recites the following:
	The information handling system of claim 2, wherein the information handling system is further configured to filter the items of troubleshooting content to remove those items that are not associated with the model number and/or service tag. [Abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 4 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 5 recites the following:
	The information handling system of claim 1, wherein the text associated with the error includes remediation instructions. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 6 recites the following:
	The information handling system of claim 1, wherein the error tokens and the troubleshooting tokens comprise single words. [Abstract data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.

	Claim 7 recites the following:
	The information handling system of claim 1, wherein the error tokens and the troubleshooting tokens comprise groupings of words. [Abstract data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 8 is rejected based on similar rationale given to claim 1.
	Claim 9 recites the following:
	The method of claim 8, further comprising transmitting the selected one of the items of troubleshooting content to the user. [Abstract idea of collecting data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 10 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 11 recites the following:
	The method of claim 8, wherein performing natural language processing of the text includes calculating term frequency-inverse document frequency (TF-IDF) processing on the text. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 12 recites the following:
	The method of claim 8, wherein the error tokens each have a respective error relevance score, and wherein each troubleshooting token for each item of troubleshooting content has a respective troubleshooting relevance score. [Abstract data types.]

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 13 recites the following:
	The method of claim 12, further comprising: computing an error vector associated with the text, the error vector comprising the respective error relevance score for each error token; computing troubleshooting vectors associated with each item of troubleshooting content, each troubleshooting vector comprising the respective troubleshooting relevance scores for each associated troubleshooting token. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 14 recites the following:
	The method of claim 13, wherein the similarity score is determined based on a cosine similarity between the error vector and each respective troubleshooting vector. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.

	Claim 15 is rejected based on similar rationale given to claim 1.
	Claim 16 recites the following:
	The article of claim 15, wherein the error tokens include domain-specific groupings of words. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 17 is rejected based on similar rationale given to claims [2 and 3].
	Claims 18-20 are rejected based on similar rationale given to claims 12-14.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobos et al. US 2021/0073064 [Abstract and Summary]
Bhattacharya US 2018/0239752 [Abstract, Background, Summary and FIG. 7]
Wang et al. US 2021/0303793 [Abstract and FIG. 2]
Zakharov et al. US 2020/0134012 [Abstract and Summary]
Examiner’s Comments
No prior art rejections were given in this Office action. The prior arts do not teach nor suggest independent claim 1 limitations as follows:
	An information handling system comprising:
	one or more processors; and a non-transitory memory coupled to the one or more processors; wherein the information handling system is configured to:
	receive, from a client information handling system, information indicative of an error;
	perform natural language processing of a text associated with the error to determine a set of error tokens;
	perform natural language processing of a plurality of items of troubleshooting content to determine, for each item of troubleshooting content, a respective set of troubleshooting tokens;
	for each respective set of troubleshooting tokens, determine a similarity score for the corresponding item of troubleshooting content relative to the set of error tokens;
	receive user feedback for a selected one of the items of troubleshooting content; and
	adjust the similarity score for the selected one based on the received user feedback.
	Generally, the prior arts teach methods for troubleshooting a system using natural language processing. The claimed invention builds on the prior arts and details a specific method as recited in claim 1. Independent claims 8 and 15 recite similarly to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113